IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-50084
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DAVID L. BISHOP,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA 93 CR 262
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     This is an appeal from a guilty-plea conviction for two

counts of accepting a bribe to influence the performance of the

appellant's official duties in violation of 18 U.S.C.

§ 201(b)(2).   Appellant argues that the district court misapplied

the U.S. Sentencing Guidelines because it erroneously believed

that it did not have the authority to grant a downward departure

under U.S.S.G. § 5K2.13 unless the appellant's diminished mental

capacity was the sole cause of the appellant's commission of the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-50084
                                 -2-

offense.   Because the appellant did not object to the district

court's refusal to depart downward after the imposition of the

sentence, the plain error standard of review applied.      United

States v. Vontsteen, 950 F.2d 1086, 1091 (5th Cir.)(en banc),

cert. denied, 112 S. Ct. 3039 (1992).      Although the district

court used the word "cause" in explaining its decision, the

record as a whole indicates that the district court considered

all of the evidence presented at the sentencing hearing and

determined that a downward departure was not warranted because

the appellant's background did not contribute to the commission

of the offense.    The record does not indicate that the district

court plainly erred in refusing to grant the downward departure.

Id.   This court lacks jurisdiction to review the district court's

refusal to grant a downward departure because it was not a

violation of the law or a misapplication of the guidelines.         See

United States v. DiMarco, 46 F.3d 476, 477 (5th Cir. 1995).

      DISMISSED.